DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 28, 2022 has been entered.
Formal Matters
Applicant’s claim amendment and arguments filed on November 28, 2022 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 1-3, 6-7, 9-10, 12, 15-19, 21, 24, 26, 29, 31-32, 35-38, 41, 57-58, and 60-62 are pending.  Claims 1-3, 6-7, 9-10, 12, 15-19, 21, 24, 26, 29, 31-32, 35-38, 41, 57-58, and 60-62  are under consideration in the instant office action. Claims 4-5, 8, 11, 13-14, 20, 22-23, 25, 27-28, 30, 33-34, 39-40, 42-56, and 59 are cancelled. Applicant amended claim 1 as recited.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.

Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 6-7, 9-10, 12, 15-19, 21, 24, 26, 29, 31-32, 35-38, 41, 57-58, and 60-62 remain rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (MEMS 2015, Estoril, PORTUGAL, 18 - 22 January, 2015, pages 472-475, previously cited), Lemke et al. ( J. Am. Chem. Soc., 131(38), 13610-13612, 2009), Jiang et al. (Journal of Colloid and Interface Science, volume 448, 15 June 2015, Pages 275-279, previously cited), Fairbanks (Biomaterials, 30(35), 6702-6707, 2009, previously cited),  and Sia et al. (Electrophoresis, 24, 3563-3576, 2003, previously cited).
Applicant Claims
Applicant claims a method of preparing a plurality of microparticles in a microfluidics device in oxygen-controlled environment.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Zhou et al. teach a novel and uncomplicated, microfluidics based particle synthesis platform as a promising solution for generating precisely controlled core-shell geometries (Fig. 3). The platform features microdroplet generation of a disperse droplet phase into a continuous phase, followed by a UV exposure that simultaneously crosslinks the droplets and grafts a surrounding shell. The dispersed phase consists of water dissolved hydrogel monomer (PEGDA) and photoinitiator (Irgacure 2959). The continuous phase consists of shell components (GPTA) and surfactant (Span 80) dissolved in toluene. The UV exposure creates radicals from initiators and polymerizes the PEGDA droplet, during which the core radicals diffuse to the droplet interface, where they trigger the polymerization of the GPTA shell in a grafting from fashion. The result of this simultaneous PEGDA core and GPTA shell polymerization is particles with an evenly distributed, well-defined shell, generated at a fairly high synthesis speed of up to 400 particles/min (see page 472). Zhou et al. in the conclusion section teach that we have demonstrated a single step polymerization method to prepare size-controlled and uniformly distributed core-shell microparticles in a microfluidic device. The polymerization mechanism is initiated by radical diffusion from the core components towards the core-shell boundary, thus polymerizing a homogenous thin shell around the core as well as crosslinking the core and shell polymers simultaneously. We also verify the existence of the surrounding shell by substituting the core monomer with a non-crosslinkable monomer, from which the experimental group with the presence of photoinitiator formed a shell and maintain the droplet shape while the one with the absence of photoinitiator lysis to water (see page 474). With regard to the recitation of partially polymerizing Zhou et al. is following substantially similar steps as recited. One of ordinary skill in the art would have expected all the monomers would not be polymerized and depending on other conditions the rate of polymerization can be tailored and controlled as demonstrated by Zhou et al. and the other references set for the below.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
Zhou et al do not specifically teach the step of purging said composition comprising said microdroplets and the non-aqueous liquid with an oxygen-free gas following the recited steps in component c and also controlling oxygen levels as newly recited including the method steps mentioned in claims 55 and 57. These deficiencies are cured by the teachings of Lemke et al. and Jiang et al.
Lemke et al. teach a microfluidic device made of PDMS addresses key limitations in single-molecule fluorescence experiments by providing high dye photostability and low sample sticking. Photobleaching is dramatically reduced by deoxygenation via gas diffusion through porous channel walls. Rapid buffer exchange in a laminar sheath flow followed by optical interrogation minimizes surface-sample contacts, and allows the in situ addition and combination of other reagents (see abstract). Lemke et al. report a microfluidic device made of a single cast of silicone elastomer polydimethylsiloxane (PDMS) sealed to a microscope cover glass that addresses the above problems, providing a high-performance platform for smFRET measurements. Using diffusive mixing in a laminar sheath flow, the sample is rapidly transferred from the loading buffer into the measurement buffer and optically interrogated before the sample molecules encounter any surfaces. The sample solution and sheath buffer are deoxygenated in the device without the use of enzymes or other additives. Oxygen diffuses out of the solutions through porous PDMS walls into neighboring channels that are continuously ventilated with pure nitrogen. The microfluidic device (Figure 1) has a network of flow channels with depth h = 80 μm for the sample solution and buffers. The fluorescently tagged sample is fed into the sample inlet (Figure 1a) (see page 2). Deoxygenation is based on the high gas permeability of PDMS9, and achieved by a continuous flow of nitrogen through two 160 μm deep, 200 μm wide gas channels flanking the flow channels upstream of the junction. In order to maximize the lateral diffusion of oxygen from the flow channels into the gas channels and to minimize the exposure of the flow channels to oxygen, the flow channels are made narrow (40 μm) and the distance between the flow and gas channels is made small (100 μm, Figure 1b) (see page 2).
Jiang et al. teach microfluidic schemes for forming uniform aqueous microdroplets usually rely on contacting the aqueous liquid (dispersed phase) with an immiscible oil (continuous phase). Here, we demonstrate that the oil can be substituted with gas (nitrogen or air) while still retaining the ability to generate discrete and uniform aqueous droplets. Our device is a capillary co-flow system, with the inner flow of water getting periodically dispersed into droplets by the external flow of gas. The droplet size and different formation modes can be tuned by varying the liquid and gas flow rates. Importantly, we identify the range of conditions that correspond to the ‘‘dripping mode’’, i.e., where discrete droplets are consistently generated with nosatellites. We believe this is a significant development that will be beneficial for chemical and biological applications requiring clean and contaminant-free droplets, including DNA amplification, drug encapsu-lation, and microfluidic cell culture (see abstract). Droplet formation is initiated by injecting the dispersed phase (W) through the inner capillary, with the flow rate controlled by a syringe pump. We added sodium fluorescein (0.1 wt%) to the water to allow visual monitoring of the droplets by a fluorescence microscope. The continuous phase (G) is delivered from a tank of compressed nitrogen (or air) with pressure controlled by a regulator. An in-line mass flow sensor is used to measure the gas flow rate during experiments. Typical flow rates of the liquid (W) phase are around 500 nL/min whereas the flow rates of the gas (G) are about 10,000 times higher, i.e., around 5 × 106 nL/min (see page 276).

Zhou et al do not specifically teach the photoinitiator recited in claim 7 and also do not specifically teach cells as biomaterials. These deficiencies are cured by the teachings of Fairbanks et al. 
Fairbanks et al. teach in the abstract due to mild reaction conditions and temporal and spatial control over material formation, photopolymerization has become a valuable technique for the encapsulation of living cells in three dimensional, hydrated, biomimetic materials. For such applications, 2-hydroxy-1-[4-(2- hydroxyethoxy) phenyl]-2-methyl-1-propanone (I2959) is the most commonly used photoinitiator (by virtue of its moderate water solubility), yet this initiator has an absorption spectrum that is poorly matched with wavelengths of light generally regarded as benign to living cells, limiting the rate at which it may initiate polymerization in their presence. In contrast, acylphosphine oxide photoinitiators, generally exhibit absorption spectra at wavelengths suitable for cell encapsulation, yet commercially available initiators of this class have low water solubility. Here, a water soluble lithium acylphosphinate salt is evaluated for its ability to polymerize diacrylated poly(ethylene glycol) (PEGDA) monomers rapidly into hydrogels, while maintaining high viability during direct encapsulation of cells. Through rheometric measurements, the time to reach gelation of a PEGDA solution with the phosphinate initiator is one tenth the time for that using I2959 at similar concentrations, when exposed to 365 nm light. Further, polymerization with the phosphinate initiator at 405 nm visible light exposure is achieved with low initiator concentrations and light intensities, precluded in polymerizations initiated with I2959 by its absorbance profile. When examined 24 hours after encapsulation, survival rates of human neonatal fibroblasts encapsulated in hydrogels polymerized with the phosphinate initiator exceed 95%, demonstrating the cytocompatibility of this initiating system. Fairbanks et al. teach in the conclusion that the initiator, lithium phenyl-2,4,6-trimethylbenzoylphosphinate or LAP, was synthesized and characterized for its effectiveness in initiating polymerizations. Specifically, its potential for application to photoencapsulation of living cells was explored. The initiator demonstrated remarkable advantages over I2959, including greater water solubility, increased polymerization rates with 365nm wavelength light, and absorbance above 400 nm that enables efficient visible light polymerization. Cell survival for fibroblasts encapsulated in LAP initiated PEG diacrylate hydrogels was 95% or greater for every condition evaluated. 

Zhou et al do not specifically teach the limitations of claims 29 and 31. These deficiencies are cured by the teachings of Sia et al. 
Sia et al. teach microfluidic systems in poly(dimethylsiloxane) (PDMS) for bio-logical studies. Properties of PDMS that make it a suitable platform for miniaturized biological studies, techniques for fabricating PDMS microstructures, and methods for controlling fluid flow in microchannels are discussed. Biological procedures that have been miniaturized into PDMS-based microdevices include immunoassays, separation of proteins and DNA, sorting and manipulation of cells, studies of cells in micro-channels exposed to laminar flows of fluids, and large-scale, combinatorial screening. The review emphasizes the advantages of miniaturization for biological analysis, such as efficiency of the device and special insights into cell biology (see page 3563). The use of PDMS elastomer for miniaturized bioassays has numerous advantages over silicon and glass. PDMS as a material is inexpensive, flexible, and optically trans-parent down to 230 nm (and therefore compatible with many optical methods for detection). It is compatible with biological studies because it is impermeable to water, nontoxic to cells, and permeable to gases. A final major advantage of PDMS over glass and silicon is the ease with which it can be fabricated and bonded to other surfaces. For the development of bioassays, where many designs may need to be tested, the ease of rapid proto-typing in PDMS is a critical advantage (see page 3564).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Zhou et al. by adding an additional step of purging said composition comprising said microdroplets and the non-aqueous liquid with an oxygen-free gas following the steps as recited because Lemke et al. teach a microfluidic device made of PDMS addresses key limitations in single-molecule fluorescence experiments by providing high dye photostability and low sample sticking. Photobleaching is dramatically reduced by deoxygenation via gas diffusion through porous channel walls. Rapid buffer exchange in a laminar sheath flow followed by optical interrogation minimizes surface-sample contacts, and allows the in situ addition and combination of other reagents (see abstract). One of ordinary skill in the art would have been motivated to add the additional step of purging with inert gases with steps as recited because Lemke et al. teach that oxygen diffuses out of the solutions through porous PDMS walls into neighboring channels that are continuously ventilated with pure nitrogen. The microfluidic device (Figure 1) has a network of flow channels with depth h = 80 μm for the sample solution and buffers. The fluorescently tagged sample is fed into the sample inlet (Figure 1a) (see page 2). Deoxygenation is based on the high gas permeability of PDMS9, and achieved by a continuous flow of nitrogen through two 160 μm deep, 200 μm wide gas channels flanking the flow channels upstream of the junction. In order to maximize the lateral diffusion of oxygen from the flow channels into the gas channels and to minimize the exposure of the flow channels to oxygen, the flow channels are made narrow (40 μm) and the distance between the flow and gas channels is made small (100 μm, Figure 1b) (see page 2). One of ordinary skill in the art would have been motivated to control the flow of nitrogen to control the level of oxygen as taught by Lemke et al. as described above because Jiang et al. teach Microfluidic schemes for forming uniform aqueous microdroplets usually rely on contacting the aqueous liquid (dispersed phase) with an immiscible oil (continuous phase). Here, we demonstrate that the oil can be substituted with gas (nitrogen or air) while still retaining the ability to generate discrete and uniform aqueous droplets. Our device is a capillary co-flow system, with the inner flow of water getting peri-odically dispersed into droplets by the external flow of gas. The droplet size and different formation mod-es can be tuned by varying the liquid and gas flow rates. Importantly, we identify the range of conditions that correspond to the ‘‘dripping mode’’, i.e., where discrete droplets are consistently generated with nosatellites. We believe this is a significant development that will be beneficial for chemical and biologicalapplications requiring clean and contaminant-free droplets, including DNA amplification, drug encapsu-lation, and microfluidic cell culture (see abstract). Droplet formation is initiated by injecting the dispersed phase (W) through the inner capillary, with the flow rate controlled by a syringe pump. We added sodium fluorescein (0.1 wt%) to the water to allow visual monitoring of the droplets by a fluorescence microscope. The continuous phase (G) is delivered from a tank of compressed nitrogen (or air) with pressure controlled by a regulator. An in-line mass flow sensor is used to measure the gas flow rate during experiments. Typical flow rates of the liquid (W) phase are around 500 nL/min whereas the flow rates of the gas (G) are about 10,000 times higher, i.e., around 5 × 106 nL/min (see page 276). Controlling the flow gas in the microfluidic device is a result effective parameter and obvious as demonstrated by Jiang et al.  One of ordinary skill in the art would have had a reasonable chance of success in combining the references because both references teach microfluidic devices.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Zhou et al. by substituting the photoinitiator Irgacure 2959 by lithium phenyl-2,4,6-trimethylbenzoylphosphinate or LAP because both photoinitiators are functionally equivalent. In the alternative It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Zhou et al. by substituting the photoinitiator Irgacure 2959 by lithium phenyl-2,4,6-trimethylbenzoylphosphinate or LAP because Fairbanks teach that Fairbanks et al. teach in the abstract due to mild reaction conditions and temporal and spatial control over material formation, photopolymerization has become a valuable technique for the encapsulation of living cells in three dimensional, hydrated, biomimetic materials. For such applications, 2-hydroxy-1-[4-(2- hydroxyethoxy) phenyl]-2-methyl-1-propanone (I2959) is the most commonly used photoinitiator (by virtue of its moderate water solubility), yet this initiator has an absorption spectrum that is poorly matched with wavelengths of light generally regarded as benign to living cells, limiting the rate at which it may initiate polymerization in their presence. In contrast, acylphosphine oxide photoinitiators, generally exhibit absorption spectra at wavelengths suitable for cell encapsulation, yet commercially available initiators of this class have low water solubility. Here, a water soluble lithium acylphosphinate salt is evaluated for its ability to polymerize diacrylated poly(ethylene glycol) (PEGDA) monomers rapidly into hydrogels, while maintaining high viability during direct encapsulation of cells. Through rheometric measurements, the time to reach gelation of a PEGDA solution with the phosphinate initiator is one tenth the time for that using I2959 at similar concentrations, when exposed to 365 nm light. Further, polymerization with the phosphinate initiator at 405 nm visible light exposure is achieved with low initiator concentrations and light intensities, precluded in polymerizations initiated with I2959 by its absorbance profile. When examined 24 hours after encapsulation, survival rates of human neonatal fibroblasts encapsulated in hydrogels polymerized with the phosphinate initiator exceed 95%, demonstrating the cytocompatibility of this initiating system. One of ordinary skill in the art would have been motivated to substitute Zhou‘s photoinitiator with lithium phenyl-2,4,6-trimethylbenzoylphosphinate or LAP because Fairbanks et al. teach in the conclusion that the initiator, lithium phenyl-2,4,6-trimethylbenzoylphosphinate or LAP, was synthesized and characterized for its effectiveness in initiating polymerizations. Specifically, its potential for application to photoencapsulation of living cells was explored. The initiator demonstrated remarkable advantages over I2959, including greater water solubility, increased polymerization rates with 365nm wavelength light, and absorbance above 400 nm that enables efficient visible light polymerization. Cell survival for fibroblasts encapsulated in LAP initiated PEG diacrylate hydrogels was 95% or greater for every condition evaluated. One of ordinary skill in the art would have had a reasonable chance of success in combining the references because both references teach polymerization reactions utilizing photoinitiators.

It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Zhou et al. by utilizing PDMS based microfluidic devices because Sia et al. teach that Sia et al. teach microfluidic systems in poly(dimethylsiloxane) (PDMS) for bio-logical studies. One of ordinary skill in the art would have been motivated to include PDMS membrane in the microfluidic devices because Sia et al. teach that the use of PDMS elastomer for miniaturized bioassays has numerous advantages over silicon and glass. PDMS as a material is inexpensive, flexible, and optically trans-parent down to 230 nm (and therefore compatible with many optical methods for detection). It is compatible with biological studies because it is impermeable to water, nontoxic to cells, and permeable to gases. A final major advantage of PDMS over glass and silicon is the ease with which it can be fabricated and bonded to other surfaces. For the development of bioassays, where many designs may need to be tested, the ease of rapid proto-typing in PDMS is a critical advantage (see page 3564). One of ordinary skill in the art would have had a reasonable chance of success in combining the references because both references teach microfluidic devices.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Applicant’s arguments
Applicant argues Pending claim 17 requires “wherein said microparticles are photodegradable” and pending claim 18 requires “wherein said monomer or said macromer is photodegradable”. However, as to claims 17 and 18, there is no “explicit analysis’, “reasoned explanation” or “clear articulation” supporting a rejection under 35 U.S.C. 103. In fact there is not a single instance of the term “photodegradable” anywhere in the entire Office Action, nor is there any specific analysis of claims 17 or 18. Additionally claims 32, 36, 37, 41, 57-58, 60-62 are not explained. 
The above assertions are not found persuasive because the microparticles are made from the same or similar monomers following similar process so they will necessarily be photodegradable. These are property limitations that are innate with the microparticles. Claims 57-58 and 60-62 are a result of the process. Since the process is taught it will result in the microparticle shapes as recited. Additionally, "[I]nherency may supply a missing claim limitation in an obviousness analysis." PAR, 773 F.3d at 1194-1195 ; see also Endo Pharms. Sols., Inc. v. Custopharm Inc., 894 F.3d 1374 , 1381 , 127 U.S.P.Q.2D (BNA) 1409 (Fed. Cir. 2018) ("An inherent characteristic of a formulation can be part of the prior art in an obviousness analysis even if the inherent characteristic was unrecognized or unappreciated by a skilled artisan."). It is long settled that in the context of obviousness, the "mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not distinguish a claim drawn to those things from the prior art." In re Oelrich, 666 F.2d 578 , 581 (C.C.P.A. 1981). The Supreme Court explained long ago that "[i]t is not invention to perceive that the product which others had discovered had qualities they failed to detect." Gen. Elec. Co. v. Jewel Incandescent Lamp Co., 326 U.S. 242 , 249 , 66 S. Ct. 81 , 90 L. Ed. 43 , 1946 Dec. Comm'r Pat. 611 (1945). 
Inherency, however, is a "high standard," that is "carefully circumscribed in the context of obviousness." PAR, 773 F.3d at 1195 . Inherency "may not be established by probabilities or possibilities," and "[t]he mere fact that a certain thing may result from a given set of circumstances is not sufficient." Oelrich, 666 F.2d at 581 (emphasis added) (quoting Hansgirg v. Kemmer, 102 F.2d 212 , 214 , 26 C.C.P.A. 937 , 1939 Dec. Comm'r Pat. 327 (C.C.P.A. 1939); see also In re Rijckaert, 9 F.3d 1531 , 1533-1534 (Fed. Cir. 1993). Rather, inherency renders a claimed limitation obvious only if the limitation is "necessarily present," or is "the natural result of the combination of elements explicitly disclosed by the prior art." 


Applicant argues for at least the reasons articulated in the previous response, it is believed that the claims as previously presented are patentable over the cited prior art. Nevertheless, purely to expedite prosecution and without acquiescence to the rejections, claim 1 has been amended to require “partially polymerizing said monomer or said macromer in said microdroplets to form microparticles.” Thus, in some embodiments, the uniform shell of unreacted monomer solution may be washed off the polymerized inner core, along with the surfactant, leading to different surface properties than would otherwise be possible. Thus, Zhou does not teach “partially polymerizing said monomer or said macromer in said microdroplets to form microparticles” as required by the claims.
The above assertions are not found persuasive because it would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Zhou et al. by varying a supply pressure of the oxygen-free gas in order to vary the oxygen concentration within the microdroplets because Lemke et al. teach a microfluidic device made of PDMS addresses key limitations in single-molecule fluorescence experiments by providing high dye photostability and low sample sticking. Photobleaching is dramatically reduced by deoxygenation via gas diffusion through porous channel walls. Rapid buffer exchange in a laminar sheath flow followed by optical interrogation minimizes surface-sample contacts, and allows the in situ addition and combination of other reagents (see abstract). One of ordinary skill in the art would have been motivated to add the additional step of purging with inert gases with steps as recited because Lemke et al. teach that oxygen diffuses out of the solutions through porous PDMS walls into neighboring channels that are continuously ventilated with pure nitrogen. The microfluidic device (Figure 1) has a network of flow channels with depth h = 80 μm for the sample solution and buffers. The fluorescently tagged sample is fed into the sample inlet (Figure 1a) (see page 2).  One of ordinary skill in the art would have been motivated to apply the method step of (iv) in claim 1 on the method of Zhou et al. because Lemke et al. teach that  Deoxygenation is based on the high gas permeability of PDMS9, and achieved by a continuous flow of nitrogen through two 160 μm deep, 200 μm wide gas channels flanking the flow channels upstream of the junction. In order to maximize the lateral diffusion of oxygen from the flow channels into the gas channels and to minimize the exposure of the flow channels to oxygen, the flow channels are made narrow (40 μm) and the distance between the flow and gas channels is made small (100 μm, Figure 1b) (see page 2). Alternatively, one of ordinary skill in the art would have been motivated to control the flow of nitrogen (which the examiner equates varying the supply pressure of the nitrogen gas) to control the level or concentration of oxygen as taught by Lemke et al. as described above because Jiang et al. teach microfluidic schemes for forming uniform aqueous microdroplets usually rely on contacting the aqueous liquid (dispersed phase) with an immiscible oil (continuous phase). Here, we demonstrate that the oil can be substituted with gas (nitrogen or air) while still retaining the ability to generate discrete and uniform aqueous droplets. Our device is a capillary co-flow system, with the inner flow of water getting periodically dispersed into droplets by the external flow of gas. The droplet size and different formation modes can be tuned by varying the liquid and gas flow rates. Importantly, we identify the range of conditions that correspond to the ‘‘dripping mode’’, i.e., where discrete droplets are consistently generated with nosatellites. We believe this is a significant development that will be beneficial for chemical and biological applications requiring clean and contaminant-free droplets, including DNA amplification, drug encapsulation, and microfluidic cell culture (see abstract). Droplet formation is initiated by injecting the dispersed phase (W) through the inner capillary, with the flow rate controlled by a syringe pump. We added sodium fluorescein (0.1 wt%) to the water to allow visual monitoring of the droplets by a fluorescence microscope. The continuous phase (G) is delivered from a tank of compressed nitrogen (or air) with pressure controlled by a regulator (the examiner notes this includes atmospheric pressure). An in-line mass flow sensor is used to measure the gas flow rate during experiments. Typical flow rates of the liquid (W) phase are around 500 nL/min whereas the flow rates of the gas (G) are about 10,000 times higher, i.e., around 5 × 106 nL/min (see page 276). Controlling the flow gas in the microfluidic device is a result effective parameter and obvious as demonstrated by Jiang et al.  One of ordinary skill in the art would have had a reasonable chance of success in combining the references because all of the references teach microfluidic devices for making microparticles. Hence with regard to the recitation of partially polymerizing Zhou et al. is following substantially similar steps as recited. One of ordinary skill in the art would have expected all the monomers would not be polymerized and depending on other conditions the rate of polymerization can be tailored and controlled as demonstrated by Zhou et al. and the other references set for the below. Absent a showing of criticality it is a result effective parameter.
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached on 9 am-5 pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIGABU KASSA/
Primary Examiner, Art Unit 1619